DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mizuyuki et al, JP 2009/275145.
Mizuyuki et al teach a face washing composition comprising 2% sophorolipid and 10% potassium cocoate soap (table 9, example 19).  The sophorolipid may be an acid-type sophorolipid (¶24), and so it would have been obvious for one of ordinary skill in the art to use an acid-type sophorolipid in example 19 with confidence of forming an effective face wash composition.
With respect to claims 6 and 14, the examiner notes that cocoate is predominantly lauric and myristic salts, with lesser amounts of palmitic and oleic salts.
With respect to the composition being stored and dispensed from a dispenser, persons of skill in the art and consumers alike are aware that all liquid soaps, almost without exception, must be stored and dispensed from a dispenser of some sort, and so the presence of a dispenser, whether manual or automatic, does not further limit claims to a liquid soap composition.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshihiko et al, JP 2006/083238.
Yoshihiko et al teach a personal cleansing composition (¶31) comprising fatty acid soap and sophorolipid at a ratio of from 100:1 and 3:1 (¶26).  The soap may be a coco soap (¶20), and the sophorolipid may be an acid-type sophorolipid (¶25), and so it would have been obvious for one of ordinary skill in the art to use an acid-type sophorolipid in combination with a coco soap with confidence of forming an effective personal cleansing composition.
With respect to claims 6 and 14, the examiner notes that cocoate is predominantly lauric and myristic salts, with lesser amounts of palmitic and oleic salts.
With respect to the composition being stored and dispensed from a dispenser, persons of skill in the art and consumers alike are aware that all liquid soaps, almost without exception, must be stored and dispensed from a dispenser of some sort, and so the presence of a dispenser, whether manual or automatic, does not further limit claims to a liquid soap composition.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner notes that soaps are ubiquitous in the art and sophorolipids are less common, but still well-known biosurfactants.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES I BOYER whose telephone number is (571)272-1311.  The examiner can normally be reached on M-S 10-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on 5712721498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES I BOYER/Primary Examiner, Art Unit 1761